    Case 3:21-cv-01403-G-BH Document 11 Filed 07/06/21                             Page 1 of 2 PageID 53



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

DORA M. TIPPING,                                           )
           Plaintiff,                                      )
vs.                                                        )    No. 3:21-CV-1403-G-BH
                                                           )
GARLAND CADILLAC,                                          )
         Defendant.                                        )    Referred to U.S. Magistrate Judge1

                                                      ORDER

        Before the Court is the plaintiff’s Application to Proceed In District Court Without
Prepaying Fees or Costs (Long Form), filed on July 1, 2021 (doc. 8). As provided by 28 U.S.C. §
1915, the application is hereby GRANTED, and the plaintiff may proceed in forma pauperis in this
case. Based on the filing of a completed application, the plaintiff’s original Application to Proceed
In District Court Without Prepaying Fees or Costs (Long Form), filed on June 16, 2021 (doc. 4),
is DEEMED MOOT. It is further ORDERED that:

        The Clerk of the Court shall issue summons for each named defendant and deliver the
summons, a copy of the complaint and the plaintiff’s answers to the magistrate judge’s questionnaire
to the United States Marshal’s Service (USM).

        Within thirty days of the date of this order, the USM shall serve each defendant in
accordance with Fed. R. Civ. P. 4 and file proof of service as provided by Fed. R. Civ. P. 4(l). The
USM must use due diligence in serving defendants on behalf of an in forma pauperis plaintiff. If
the USM is unable to serve a particular defendant, the return of service for that defendant shall set
forth the specific efforts taken to serve the defendant, including any searches for a different address
for that defendant.

        Although the Court has directed the USM to serve the defendants, it is ultimately the
plaintiff’s responsibility to see that each defendant is timely served in accordance with Fed. R. Civ.
P. 4(m). Rule 4(m) provides that a failure to timely serve a defendant may result in the
dismissal of the action without prejudice against that defendant. A return of service which
indicates that a defendant was not served is notice of a defect in service. Once the plaintiff receives
notice of a service defect, the plaintiff must try to remedy the defect.

        At all times during this action, the plaintiff shall immediately notify the Court of any change
of address and its effective date. Any notice should be entitled “NOTICE TO THE COURT OF
CHANGE OF ADDRESS” and should contain only information about to the change of address and
effective date. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result
in the dismissal of the complaint for failure to prosecute under Rule 41(b) of the Federal Rules of


1
    By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
 Case 3:21-cv-01403-G-BH Document 11 Filed 07/06/21                  Page 2 of 2 PageID 54



Civil Procedure.

       The Clerk of the Court shall mail a copy of this order to the plaintiff.

       No further process shall issue except upon further order of the Court.

       SO ORDERED this 6th day of July, 2021.



                                                     ___________________________________
                                                     IRMA CARRILLO RAMIREZ
                                                     UNITED STATES MAGISTRATE JUDGE




                                                2
